By the Court.
The magistrate in each of these cases has sent up a copy of the complaint upon which the defendant was tried, and his judgment thereon, as a part of the record of the case. The complaint is sufficient to authorize the verdict and a judgment thereupon in the superior court upon the appeal.
If the magistrate in his judgment misrecites the complaint, or makes a defective or erroneous judgment upon it, the appeal avoids the judgment, and gives the defendant his full rights in the court above. There is no error in the record of the defendant’s conviction in that court. Exceptions overruled.